    8:19-cr-00281-LSC-SMB Doc # 9 Filed: 01/21/20 Page 1 of 1 - Page ID # 60




                                                                         Memorandum

  Subject                                           Date

  UNSEALING                                         January 21, 2020

  U.S. v. JUDE UZOCHUKWU IFEANYI
  8:19CR281


  To                                                From

  CLERK, U.S. DISTRICT COURT                        Donald J. Kleine, AUSA
  DISTRICT OF NEBRASKA


       Be advised that the above named Defendant(s) is/are now in custody. You may now

unseal as follows, pursuant to Fed. R. Crim. P. 6(e)(4):

☒      Unseal the Indictment and any underlying Magistrate Case

☐      Unseal the Magistrate Case

☐      Unseal the Indictment but the underlying Complaint and Affidavit should remain

       Restricted

☐      Unseal the Magistrate Case but the underlying Complaint and Affidavit should remain

       Restricted
